    Case 1:19-cv-01089-JB-N Document 1 Filed 12/11/19 Page 1 of 5   PageID #: 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA

John and Allison Peebles             )
                                     )
        Claimants,                   )
                                     )
v.                                   )     CV:1:19-cv-01089
                                     )
The Terminix International           )
Co., LP.                             )
                                     )
        Respondents.                 )

         CLAIMANTS’ PETITION TO CONFIRM ARBITRATION AWARD

        John and Allison Peebles (“Claimants”) petition this

court, pursuant to 9 U.S.C. § 9, for an Order confirming the

arbitration award issued on December 11, 2019, by arbitrator

Curtis      Hussey,     selected    as    the   arbitrator       through    the

American Arbitration Association (“AAA”) in John and Allison

Peebles v. The Terminix International Co., LP, et al., Re:

01-17-0000-0394.         The    arbitration      award,     in      which   the

Claimants were awarded $2,164,038 on their claims against The

Terminix International Co., LP (“Terminix”),1 is attached

hereto as Exhibit “1.”

        In support of this petition, Claimants state as follows:




1 No award was entered against Ken Stroh; all claims against
Stroh were denied.
 Case 1:19-cv-01089-JB-N Document 1 Filed 12/11/19 Page 2 of 5    PageID #: 2




     1. On or about December 30, 2016, Claimants filed a

demand   for   arbitration       through    the   American       Arbitration

Association, which is attached hereto as Exhibit “2,” a copy

of the subject arbitration agreement is attached thereto. On

or about March 9, 2017, Terminix filed a Response in Answer

to Claimants’ Demand, which is attached hereto as Exhibit

“3.” A hearing was held before the arbitrator on May 29-31,

2019 and August 12-16, 2019; after the hearings on this

matter, the arbitrator entered an arbitration award in favor

of Claimants and against Terminix in the amount of $2,164,038.

     2. This Court has jurisdiction over the present matter

pursuant to 28 USC § 1332 and 9 USC § 9. First, the amount in

controversy exceeds $75,000.00 and there is diversity of

citizenship    between     the    parties    in   that    Claimants       are

residents and citizens of Mobile, Alabama, and Terminix is a

Tennessee corporation with its principal place of business in

Memphis, Tennessee. Furthermore, 9 USC § 9 states (emphasis

added) that: “[i]f the parties in their agreement have agreed

that a judgment of the court shall be entered upon the award

made pursuant to the arbitration, and shall specify the court,

then at any time within one year after the award is made any

party to the arbitration may apply to the court so specified
 Case 1:19-cv-01089-JB-N Document 1 Filed 12/11/19 Page 3 of 5    PageID #: 3




for an order confirming the award, and thereupon the court

must    grant   such   an   order   unless    the   award    is    vacated,

modified, or corrected as prescribed in sections 10 and 11 of

this title. If no court is specified in the agreement of the

parties, then such application may be made to the United

States court in and for the district within which such award

was made.

       3.   The arbitration agreement states that: “[j]udgment

upon the award may entered and enforced in any court having

jurisdiction. This clause is made pursuant to a transaction

involving interstate commerce and shall be governed by the

Federal Arbitration Act.” Exhibit 2, attachment thereto.

       4.   The arbitration hearing was conducted in Mobile,

Alabama and, thus, the award was made there.

       5.   The Federal Arbitration Act (“FAA”) provides that,

upon receiving an application to confirm an arbitral award,

“the court must grant such an order unless the award is

vacated, modified, or corrected as prescribed in sections 10

and 11 [of the FAA].” See 9 USC § 9. Confirmation of an

arbitration award should be “a summary proceeding that merely

makes what is already a final arbitration award a judgment of
 Case 1:19-cv-01089-JB-N Document 1 Filed 12/11/19 Page 4 of 5   PageID #: 4




the court.” See Florasynth, Inc. v. Pickholz, 750 F.2d 171,

176 (2d Cir. 1984).

     6.    Based on the foregoing, John and Allison Peebles

respectfully request that this Honorable Court enter an Order

confirming the attached arbitration award, making it a final

judgment of this Court.




                                  /s/ Thomas Campbell
                                  Thomas Campbell (CAM036),
                                  Attorney for Claimants, John and
                                  Allison Peebles.
OF COUNSEL:
CAMPBELL LAW PC
5336 Stadium Trace Pkwy
Suite 206
Birmingham, AL 35244
P- (205) 278-6650
F- (205) 278-6654
Email: tcampbell@campbelllitigation.com


                       CERTIFICATE OF SERVICE


     I hereby certify that on this             11th     day of December
2019, I served a true and correct copy of the foregoing to
the following parties of record via Electronic Mail:

M. Christian King
Charles Greene
Christine Gwinn-Ross
Lightfoot, Franklin & White, LLC
The Clark Building
400 North 20th Street
Birmingham, AL 35203
 Case 1:19-cv-01089-JB-N Document 1 Filed 12/11/19 Page 5 of 5   PageID #: 5




T(205)581-0700
F(205)581-0799
E:   cgreen@lightfootlaw.com;
     cgwinn@lightfootlaw.com;
     cking@lightfootlaw.com




                                        /s/ Thomas Campbell
                                        OF COUNSEL
